    Case: 1:18-cv-02852 Document #: 38 Filed: 09/25/19 Page 1 of 4 PageID #:168




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PATRICK BIRMINGHAM, M.D.,                       )
                                                 )
        Plaintiff,                               )
                       v.                        ) Civil Action No. 18-cv-02852
                                                 )
 GODFREY & KAHN, S.C. and JAMES                  ) Honorable Marvin E. Aspen
 JOYCE,                                          )
                                                 )
        Defendants.                              )
                                                 )

                     AGREED MOTION TO STAY EXPERT DISCOVERY

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants, Godfrey & Kahn, S.C. and

James Joyce (collectively “Defendants”), and Plaintiff, Patrick Birmingham, M.D. (“Plaintiff”),

respectfully move this Court for an order extending previously set deadlines.

       1.      On May 9, 2019, this Court granted the parties’ Joint Motion to Extend

Scheduling Order and further ordered that any final motions for summary judgment are to be

filed in open court by February 13, 2020. [D.E. 24 accepting dates proposed by D.E. 22.]

Pursuant to that order, the following schedule was entered:

               Fact discovery cutoff:                         July 8, 2019
               Disclosure of expert reports:                  August 12, 2019
               Completion of expert depositions:              September 15, 2019
               Disclosure of rebuttal expert reports:         October 14, 2019
               Completion of rebuttal expert depositions:     November 18, 2019; and
               Deadline to file dispositive motions:          February 13, 2020.

       2.      With leave of the Court, fact discovery was completed by July 10, 2019. [D.E. 27

granting Defendants’ Motion for Leave to take remaining fact witness deposition.]
    Case: 1:18-cv-02852 Document #: 38 Filed: 09/25/19 Page 2 of 4 PageID #:168




       3.      On August 6, 2019, upon being advised of the parties’ desire to participate in

mediation prior to engaging in expert discovery, the Court stayed expert discovery until October

8, 2019 while the parties explored mediation options. [D.E. 37.]

       4.      While the parties worked cooperatively in scheduling the mediation, due to issues

in agreeing upon a mediator, the agreed-upon mediator’s availability, and scheduling conflicts of

all required to attend the mediation, the parties were not able to schedule a mediation until

November 14, 2019.

       5.      Accordingly, the parties request that expert discovery be stayed until December 9,

2019 to allow the parties the opportunity to continue settlement discussions after the mediation,

if necessary. The parties further request that this matter be set for a status hearing on a date after

December 9, 2019 for the parties to provide the Court with an update.

       6.      The parties do not seek this extension for purposes of delay, and no party will be

prejudiced by an Order extending the stay of expert deadlines until December 9, 2019. Rather,

the purpose of the extension is to enable the parties to attempt to resolve this matter.

       WHEREFORE, Defendants, Godfrey & Kahn, S.C. and James Joyce, and Plaintiff,

Patrick Birmingham, M.D., respectfully request that the Court grant this Agreed Motion to Stay

Expert Discovery; stay the previously set expert discovery schedule until December 9, 2019; and

schedule a status hearing on a date after December 9, 2019.




                                                  2
    Case: 1:18-cv-02852 Document #: 38 Filed: 09/25/19 Page 3 of 4 PageID #:168




Dated: September 25, 2019


/s/ Kyle D. Wallenberg                           /s/ Julie M. Mallen
One of the Attorneys for Plaintiff Patrick       One of the Attorneys for Defendants Godfrey
Birmingham, M.D.                                 & Kahn, S.C. and James Joyce

Kyle D. Wallenberg                               Robert J. Palmersheim
Matthew G. McAndrews                             Anand C. Mathew
NIRO MCANDREWS, LLP                              Julie M. Mallen
155 N. Wacker Drive, Suite 4250                  PALMERSHEIM & MATHEW LLP
Chicago, IL 60606                                401 North Franklin Street, Suite 4S
kwallenberg@niro-mcandrews.com                   Chicago, IL 60654
mmcandrews@niro-mcandrews.com                    Tel: 312.319.1791
                                                 rjp@thepmlawfirm.com
Derek Gilliland (admitted pro hac vice)          acm@thepmlawfirm.com
Texas State Bar No. 24007239                     jmm@thepmlawfirm.com
NIX PATTERSON LLP
222 N. Fredonia Street
Longview, TX 75601
dgilliland@nixlaw.com




                                             3
    Case: 1:18-cv-02852 Document #: 38 Filed: 09/25/19 Page 4 of 4 PageID #:168




                                CERTIFICATE OF SERVICE

       I, Julie M. Mallen, an attorney, hereby state that I caused a copy of the foregoing to be

filed electronically with the Clerk of the Court using the CM/ECF system on September 25,

2019, which will automatically forward notice to all attorneys of record.


                                                     /s/ Julie M. Mallen




                                                4
